DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 06/14/2021, with respect to the specification objection and U.S.C. 112 rejections have been fully considered and are persuasive, therefore the objections and U.S.C. 112 rejections of the office action dated 03/17/2021 have been withdrawn. Applicant’s amendments to the claims remedies the objection and U.S.C. 112 issues.

Applicant's arguments filed 06/14/2021 pertaining to the U.S.C 103 rejections have been fully considered but they are not persuasive.
Applicant’s remarks on page 12-14 state that the references of Kuras, Du’587, Barngrover, and Du’856 do not disclose a torque command signal relating to a second pressure that is to be produced within a second hydraulic variator based on the first pressure within the first hydraulic variator, and modifying the torque command signal to obtain a modified torque signal that increases or decreases the pressure within the second hydraulic variator based on the information relating to the second pressure detected for the second hydraulic variator. 
Examiner disagrees because Barngrover, Col. 7 lines 42-50 discloses that if the controller determines that the loop pressure of the first variator is higher than the loop 
In other words, when going through two instances of the control scheme of Barngrover (going from a first operator setting to a second operator setting, or to a second to third operator setting etc.), there exists two torque control signals (one corresponding to applicant’s modified torque command signal and one corresponding to applicant’s initial torque signal) that adjusts the second pump displacement to make the pressure of the second variator match the pressure of the first variator. Since the pressures of both the first and second variator are relied upon in generating both the 
See updated rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuras (US 6424902) in view of Du et al. (US 8500587), hereinafter ‘Du’587’ and Barngrover (US 9803749), and Du et al. (US 7536856), hereinafter ‘Du’856’.
	Regarding claim 7, Kuras discloses a system, comprising: a first hydraulic variator (14) including a first hydraulic pump (48) and a first hydraulic motor (52) linked to the first hydraulic pump; a first actuator (50) linked to the first hydraulic pump and configured to control a displacement of the first hydraulic pump, the first actuator being associated with a feedback link (64) configured to control pressure supplied to the first actuator, via a control valve (63), according to the displacement of the first hydraulic pump; 
Kuras does not disclose a second hydraulic variator or a controller configured to provide a torque signal to the second hydraulic variator relating to a torque command signal that is to be produced by the second hydraulic variator. 

	Further, Barngrover teaches monitoring pump loop pressure, pump loop flow, output torque, output speed of both variators and also teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently (Barngrover, Col. 7 lines 33-50, Col. 10).
Barngrover, Col. 7 lines 42-50 discloses that if the controller determines that the loop pressure of the first variator is higher than the loop pressure of the second variator, the controller increases the displacement of the second pump to increase the loop pressure of the second variator to match that of the first variator. Any control signal that adjusts the output torque such as a signal that adjusts the pump displacement appears to meet the limitation of a torque signal (similarly, any control signal that adjusts the output speed such as adjusting the pump displacement appears to meet the limitation of a speed signal). The signal that is sent from the controller to increase the displacement of the second pump is a modified torque signal because it adjusts the displacement of the second pump which adjusts the output torque from a state caused by an initial torque signal. This signal is a modified torque signal because it is modifying the initial torque signal that was outputting the initial loop pressure of the second loop pressure 
In other words, when going through two instances of the control scheme of Barngrover, there exists two torque control signals (one corresponding to applicant’s modified torque command signal and one corresponding to applicant’s initial torque signal) that adjusts the second pump displacement to make the pressure of the second variator match the pressure of the first variator. Since the pressures of both the first and second variator are relied upon in generating both the first initial torque command signal, and the modified torque command signal, applicant’s argued claim limitations appear to be met.
Du’856 discloses a hydrostatic transmission including a variable pump linked to a motor similar to the present application and therefore constitutes analogous art. Du’856 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc. (Du’856, Col. 5-6)
	Since overcoming the drawbacks of large pumps and motors is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Kuras to have used multiple parallel variators including a second hydraulic variator including a second hydraulic pump and a second hydraulic motor linked to the second hydraulic pump; a second actuator linked to the second hydraulic pump and configured to control a pressure within the second hydraulic 

The combination of Kuras, Du’587’, Barngrover and Du’856’ further renders obvious the following claims 8-20 and 1-6:

8. The system of claim 7, wherein the first actuator is associated with a feedback link (Kuras, 64) configured to control pressure supplied to the first actuator via a control valve (Kuras, 63), and wherein the feedback link provides a link between the first actuator and the control valve.

9. The system of claim 7, wherein a feedback link (link 64 of Kuras) is configured to control pressure supplied to the first actuator, via a control valve (63).

10. The system of claim 9, wherein the displacement of the first hydraulic pump corresponds to a target displacement that is based on the speed that is to be produced by the first hydraulic variator (input arrangement 22 receives operator inputs and transmits desired velocity and directional signals to controller 18 which sends commands to displacement controller 50, Kuras Col. 4-5).

11. The system of claim 7, wherein the speed command signal relates to the speed that is to be produced by the first hydraulic variator according to a target displacement, and wherein the torque command signal relates to the torque that is to be produced by the 

12. The system of claim 7, wherein the first hydraulic variator is associated with one or more first pressure sensors configured to provide the information relating to the first pressure within the first hydraulic variator to the controller, and the second hydraulic variator is associated with one or more second pressure sensors configured to provide information relating to the pressure within the second hydraulic variator to the controller (Du’856 discloses pressure sensors 106 and 108 in a variator, Du’857 discloses taking into consideration loop pressures of both variators 501 and 502, Barngrover’s controller is shown to compare the loop pressures of each variator; it would have been obvious to implement first and second pressure sensors in both of the variators for use in control strategies for the variators).



14. A continuously variable transmission, comprising: a planetary gear arrangement (Kuras, 30); and a hydrostatic transmission (Kuras, 14) having an input (Kuras, 46) and an output (34), the output of the hydrostatic transmission being connected to the planetary gear arrangement, the hydrostatic transmission including: a first hydraulic variator including a first hydraulic pump (Kuras, 48) and a first hydraulic motor (Kuras, 52) linked to the first hydraulic pump; a first actuator (Kuras, 50) linked to the first hydraulic pump and configured to control a displacement of the first hydraulic pump, the first actuator being associated with a feedback link (Kuras, 64) configured to control pressure supplied to the first actuator, via a control valve (Kuras, 63), according to the displacement of the first hydraulic pump; a second hydraulic variator including a second hydraulic pump and a second hydraulic motor linked to the second hydraulic pump (in 
and a controller configured to: provide a speed command signal to the first hydraulic variator, provide, based on information relating to a first pressure within the first hydraulic variator, a torque command signal to the second hydraulic variator, relating, and modify, based on information relating to a second pressure within the second hydraulic variator, the torque command signal to obtain a modified torque signal that increases or decreases the second pressure within the second hydraulic variator (rendered obvious by Barngrover Col. 7 lines 42-50, in the manner discussed previously in the claim 7 rejection).



16. The continuously variable transmission of claim 14, further comprising: a feedback link (Kuras, 64) configured to control pressure supplied to the first actuator via a control valve (Kuras 63), wherein the feedback link provides a link between the first actuator and the control valve.

17. The continuously variable transmission of claim 14, wherein, when modifying the torque command signal, the controller is configured to: modify the torque command signal until the second pressure within the second hydraulic variator corresponds to the first pressure within the first hydraulic variator. (Barngrover, Col. 7 lines 33-50 teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently, Col. 10; Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11).

18. The continuously variable transmission of claim 14, wherein pressure is supplied to the second actuator via a second control valve (Du’857  Fig. 5 shows two separate controllers that are connected to the displacement mechanism for each variator, Kuras already discloses a single valve for use with a single pump displacement mechanism, therefore when using two separate variators, it would have been obvious to one of 

19. The continuously variable transmission of claim 14, wherein, when modifying the torque command signal, the controller is configured to: -8-PATENT U.S. Patent Application No. 16/534,926 Attorney Docket No. 19-0240-71904 determine that the second pressure within the second hydraulic variator is below the first pressure within the first hydraulic variator, and modify, based on determining that the second pressure within the second hydraulic variator is below the first pressure within the first hydraulic variator, the torque command signal to obtain the modified torque signal that increases the second pressure within the second hydraulic variator to correspond to the first pressure within the first hydraulic variator. (Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed).

20. The continuously variable transmission of claim 14, wherein a first output of the first hydraulic variator and a second output of the second hydraulic variator are directed to a same planetary gear set of the planetary gear arrangement (Barngrover, Fig. 1 shows HST 100, which comprises two variators 102 and 104, and Fig. 4 shows the HST 100 connected to the same planetary gear set 412; it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used plural variators in 

1. A method, comprising: providing, by a controller (Kuras 18), a speed command signal to a first hydraulic variator of a transmission (Kuras, Col. 4 lines 66-67, Col. 5 lines 1-15), the speed command signal causing a displacement of a hydraulic pump of the first hydraulic variator (Kuras, Col. 4 lines 66-67, Col. 5 lines 1-15); detecting, by the controller, a first pressure within the first hydraulic variator as a result of the displacement (pressure monitoring would be implemented in light of Du’856 sensors 106, 108, and teachings from Barngrover Col. 7 lines 33-50, which teaches monitoring pump loop pressure); providing, by the controller and based on the first pressure within the first hydraulic variator, a torque command signal relating to a second pressure that is to be produced within a second hydraulic variator of the transmission,  identifying, by the controller, information relating to the second pressure detected for the second hydraulic variator; and modifying, by the controller and based on the information relating to the second pressure detected for the second hydraulic variator, the torque command signal to obtain a modified torque signal that increases or decreases the second pressure within the second hydraulic variator (Barngrover Col. 7 lines 33-50, also teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently, Col. 10;
Du’587 Col. 4-6 discloses controlling the torque and/or speed of both variators’ to correspond to each other to prevent reduced efficiency due to mismatched operations 
Du’856 Col. 5-6 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc.; Du’587 discloses that controlling the pressure in the variator loops control the variator power flow; therefore its relationships between a target pressure derived from an operator input would relate to a signal sent to the second hydraulic variator that relates to the torque;
Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed;
in light of the combination of teachings that correlate variator loop pressure, output torque/speed, and pump displacement, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have monitors the pressures of both variators and sent control signals to both variators such that the second variator matches the first variator, and wherein the first variator’s desired output is set by an operator input;
Barngrover, Col. 7 lines 42-50 discloses that if the controller determines that the loop pressure of the first variator is higher than the loop pressure of the second variator, the controller increases the displacement of the second pump to increase the loop 
In other words, when going through two instances of the control scheme of Barngrover, there exists two torque control signals (one corresponding to applicant’s modified torque command signal and one corresponding to applicant’s initial torque signal) that adjusts the second pump displacement to make the pressure of the second variator match the pressure of the first variator. Since the pressures of both the first and second variator are relied upon in generating both the first initial torque command signal, and the modified torque command signal, applicant’s argued claim limitations appear to be met.).



3. The method of claim 1, wherein the displacement is controlled according to a feedback link (Kuras, 64), wherein the second pressure within the second hydraulic variator is controlled according to information provided by a pressure sensor and wherein the information provided by the pressure sensor includes the information relating to the second pressure detected for the second hydraulic variator. (Du’587, Col. 6 lines 24-30 discloses using pressure sensors in the speed and torque control strategies which involve controlling the pressure of the loop, as indicated in teachings from Barngrover and the Du references).

4. The method of claim 1, wherein the hydraulic pump of the first hydraulic variator is a feedback-controlled pump (Kuras’s variator has a feedback link 64) and a hydraulic pump of the second hydraulic variator is a non-feedback-controlled pump (the second implemented variator in light of the Barngrover or Du references do not have a feedback link, and is therefore a non-feedback-controlled pump).

5. The method of claim 1, wherein the second pressure provides a torque of the second hydraulic variator that corresponds to a torque of the first hydraulic variator (Barngrover Col. 7 lines 33-50, also teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently, Col. 10;

Du’856 Col. 5-6 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc.; Du’587 discloses that controlling the pressure in the variator loops control the variator power flow; therefore its relationships between a target pressure derived from an operator input would relate to a signal sent to the second hydraulic variator that relates to the torque;
Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed;
in light of the combination of teachings that correlate variator loop pressure, output torque/speed, and pump displacement, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have monitors the pressures of both variators and sent control signals to both variators such that the second variator matches the first variator, and wherein the first variator’s desired output is set by an operator input)

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        September 29, 2021